Citation Nr: 1142293	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for an adjustment disorder with depressed mood. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from March 1976 to March 1989 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part of the August 2008 decision, the RO continued the Veteran's 50 percent disability rating for his adjustment disorder with depressed mood.

The Veteran testified before a Decision Review Officer (DRO) in November 2010. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's adjustment disorder with depressed mood secondary to his service-connected paralysis of the right wrist status post excision of right forearm lymphangioma is manifested primarily by irritability and isolation.  It is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 50 percent for the service-connected adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Codes 9434 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the August 2008 rating decision, he was provided notice of the VCAA in May 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in April 2009, pertaining to the applicable disability ratings and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions and statements are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).





II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The August 2008 RO rating decision continued the Veteran's 50 percent disability rating for his adjustment disorder with depressed mood which is secondary to his service-connected paralysis of the right wrist status post excision of right forearm lymphangioma.  The RO has assigned the Veteran's adjustment disorder with depressed mood disability a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder) and Diagnostic Code 9440 (adjustment disorder with depressed mood).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's adjustment disorder with depressed mood is currently rated 50 percent under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9440.

To warrant a 30 percent disability rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

During the course of the appeal, the Veteran has been assigned GAF scores of 50 and in a range from 52 to 60.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that the Veteran is service-connected for an adjustment disorder with depressed mood secondary to his service-connected paralysis of the right wrist status post excision of right forearm lymphangioma.  In order for the Veteran's adjustment disorder with depressed mood to warrant an increased rating there needs to be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  After having carefully reviewed the evidence of record, the Board finds the preponderance of the evidence is against a finding that adjustment disorder with depressed mood warrants an evaluation in excess of 50 percent.  The Veteran's adjustment disorder with depressed mood is manifested mostly by irritability and by lesser symptoms, such as a flattened affect and impulsiveness with verbal aggression.  As discussed below, these symptoms are reflective of occupational and social impairment with reduced reliability and productivity.  

The Board notes that under Mauerhan v. Principi, 16 Vet. App. 436 (2002), the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Board finds that the denial herein below considers all of the Veteran's symptoms, not just those listed in the rating criteria.  However, as noted below, based on the totality of the Veteran's symptoms the Board finds that increased rating is not warranted.

At the Veteran's October 2008 VA examination it was noted that the Veteran was not a reliable informant and that he was on a prescription for depressive symptoms; at the August 2009 VA examination, which was done by the same VA examiner, it was noted that the Veteran was now found to be a reliable informant.  It was noted at the October 2008 VA examination that he was occasionally displaying signs of hostility and belligerence when he was attempting to describe his injuries.  At his October 2008 VA examination he had no symptoms of depression during the interview and his affect was appropriate to content but at his August 2009 VA examination his mood was depressed and his affect was blunt.  At both the October 2008 and August 2009 VA examinations it was noted that the Veteran had no history of hallucinations or delusions or suicidal or homicidal ideations.  He was also oriented to time, place, and person; his memory, concentration, abstract, reasoning, judgment, and impulse control were intact.  It was noted that he avoided his wife and was irritable and depressed due to his service-connected wrist disability.  At the October 2008 VA examination the VA examiner stated for an Axis I diagnosis that the Veteran did not appear to suffer from severe depression but he was isolated and he was also fully independent with activities of daily living.  

At the August 2009 VA examination it was noted that since the October 2008 VA examination the Veteran's depression was exacerbated dramatically and that it was due to his orthopedic problems.  The VA examiner discussed the Veteran's neck problems and wrist problems and stated that even after surgery the Veteran had excruciating pain and limitation of motion.  The VA examiner thought that both the Veteran's wrist and neck disorders were service-connected; however, only the Veteran's wrist is service-connected.  Based on the belief that both of the Veteran's disorders were service-connected the VA examiner diagnosed the Veteran with total occupational and social impairment.  He stated that the Veteran no longer engaged in any activity as a consequence of his severe depression as a result of his limitations; the Veteran also reported crying frequently and increasing his drinking to deal with his depression.  

In September 2009 the previous examiner was asked to opine on the role that the Veteran's non-service-connected neck pain played into the depression; he stated that the case should be referred to another VA examiner since his opinion would be given after the fact.  At the May 2010 VA examination the Veteran had very poor eye contact and seemingly evasive speech; his affect was constricted and his mood was irritable.  The Veteran's thinking was goal directed and he had a limited knowledge of his history.  He denied any auditory or visual hallucinations; however, he reported two suicide attempts but after discussion it was realized that they were periods of suicidal ideation with no attempts at self harm.  In 2009 he was hospitalized once and treated with an increase of medication.  He was able to maintain his activities of daily living; he had problems with sleep but that was attributed to his non-service-connected neck condition.  He denied any obsessive or ritualistic behaviors and panic symptoms; his mood was irritable, he admitted to a bad temper, and his impulse control was fair.  The VA examiner stated that there appeared to be a separate effect from the Veteran's non-service-connected neck disability and his service-connected wrist disability.  It was noted that the Veteran's wrist disability appeared to have some weakness and numbness while his non-service-connected neck injury caused him significant distress, increased irritability, and decreased physical confidence.  It was noted that the Veteran's mood disorder was not solely due to the Veteran's non-service-connected neck disorder but it was also partially connected to the service-connected wrist injury.  It was noted that the Veteran's mental disorder resulted in deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  The VA examiner noted that the Veteran was on Social Security Disability, those records have been reviewed by the Board, and that he was quite irritable with his family and estranged from his stepchildren and most of his grandchildren, and that his judgment was mildly impaired by his irritability.  

The Board finds that while the Veteran has had an increase in his irritability and depressive symptoms, the medical evidence of record establishes that the non-service-connected neck disorder is the cause of the increased depression and not his service-connected wrist disability.  The Board notes that it is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in this case, it is clearly documented in the treatment records and VA examinations that the non-service-connected neck disorder has increased in severity resulting in two surgeries.  As noted above, the October 2008 and August 2009 VA examiner is the same person and he originally stated in October 2008 that the Veteran was not severely depressed as a result of his service-connected wrist disability; however, in August 2009 when he stated that the Veteran's depression was exacerbated dramatically he discussed the severity of the Veteran's neck symptoms mistakenly believing that the Veteran was service-connected for his neck disorder.  The May 2010 VA examiner knew that the Veteran was service-connected for his wrist disability and not service-connected for his neck disorder; while the May 2010 VA examiner did not separate out the Veteran's service-connected and non-service-connected disabilities in stating that the Veteran was deficient in most areas he did in the discussion of the effects of each disability.  He specifically stated that the Veteran's wrist disorder appeared to cause him weakness and numbness while the Veteran's non-service-connected disability caused him significant distress, increased irritability, and decreased physical confidence.  It is noted throughout the Veteran's VA examinations and VA treatment notes that the Veteran isolated himself.  Therefore, the Board finds that any increase in the Veteran's symptomatology is related to his non-service-connected neck disorder.  

The Board notes that at the May 2010 VA examination it was noted that the Veteran first reported two suicide attempts; however, after further discussion it was determined that these were not suicide attempts since he just had suicidal ideation and not the idea of self harm.  The Board also finds that though the Veteran has increased irritability and isolates himself from others including his family he does not warrant an increased rating of 70 percent because at no point in the Veteran's medical records is there evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work like setting).

Therefore, the Board finds that the evidence of record does not show that service-connected for an adjustment disorder with depressed mood secondary to his service-connected paralysis of the right wrist status post excision of right forearm lymphangioma is demonstrated by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition to not meeting the criteria for an increased rating of 70 percent, the Board finds that the Veteran does not warrant an increased rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected adjustment disorder with depressed mood.  At the May 2010 VA examination the Veteran reported  that he was hospitalized once in 2009; there is no evidence that the Veteran has been hospitalized since then or frequently.  The Veteran reported at all of his VA examinations that he was currently not working because he was fired from his last job because he was accused of stealing.  The Board finds that there is no evidence that the rating schedule has been rendered impractical; therefore, an extraschedular evaluation is not warranted. 

In sum, the Board finds that while the symptomatology pertaining to adjustment disorder with depressed mood has increased in severity it can be attributed to his non-service-connected neck disorder and not to his service-connected wrist disorder; therefore, his adjustment disorder with depressed mood secondary to his service-connected paralysis of the right wrist status post excision of right forearm lymphangioma has not worsened to warrant a higher evaluation.  While the Veteran has increased irritability there is no evidence that he has deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Therefore, the Veteran's adjustment disorder with depressed mood symptoms does not demonstrate a disability picture that more nearly approximates the next-higher, 70 percent, evaluation.  Accordingly, the claim for an increased rating in excess of 50 percent is denied.






ORDER

An increased rating in excess of 50 percent for an adjustment disorder with depressed mood is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


